Matter of Hudleston (2017 NY Slip Op 04195)





Matter of Hudleston


2017 NY Slip Op 04195


Decided on May 25, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 25, 2017

[*1]In the Matter of SARAH ELIZABETH HUDLESTON, an Attorney. 
(Attorney Registration No. 4205761)

Calendar Date: May 15, 2017

Before: Peters, P.J., Garry, Lynch, Rose and Devine, JJ.


Sarah Elizabeth Hudleston, Orono, Minnesota, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Sarah Elizabeth Hudleston was admitted to practice by this Court in 2004 and lists a business address in Orono, Minnesota with the Office of Court Administration. Hudleston has applied to this Court, by affidavit sworn to October 13, 2016, for leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Hudleston is ineligible for nondisciplinary resignation because she has failed to fulfill her attorney registration requirements for the 2014-2015 biennial period (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Hudleston has
submitted correspondence dated May 9, 2017 in which she indicates that she is now current in her New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Hudleston has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to her application, and having determined that Hudleston is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept her resignation.
Peters, P.J., Garry, Lynch, Rose and Devine, JJ., concur.
ORDERED that Sarah Elizabeth Hudleston's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Sarah Elizabeth Hudleston's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Sarah Elizabeth Hudleston is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Hudleston is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Sarah Elizabeth Hudleston shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.